DETAILED ACTION
This communication is response to the application filed 10/13/2020. Claims 1-13 are pending and presented for examination

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 7, and 12-13 are objected to because of the following informalities:  
In claim 1, “SON” recited in various part of the claim should be changed to “self-organizing network (SON)” in the first occurrence.
In claim 1, “great than” recited in line 16 should be changed to “greater than”. 
In claim 2, “LTE” recited in line 3 should be changed to “Long Term Evolution (LTE)”.
In claim 7, “LTE” recited in line 3 should be changed to “Long Term Evolution (LTE)”.
In claim 12, “LTE” recited in line 4 should be changed to “Long Term Evolution (LTE)”.
In claim 12, “PHICH”, “PDSCH”, and “PDCCH” recited in various parts of the claim should be written in full in the first occurrence. 
In claim 12, “SIB” recited in line 11 should be changed to “System Information Block (SIB)”.
In claim 12, “BW” recited in various parts of the claim should be changed to “bandwidth (BW)” in the first occurrence.
In claim 13, “LTE FDD” recited in line 1 should be changed to “Long Term Evolution (LTE) Frequency Division Duplex (FDD)”.
In claim 13, “DL” and “UL” recited in various parts of the claim should be changed to “downlink (DL)” and “uplink (UL)” in the first occurrence.
In claim 13, “SIB” recited in line 8 should be changed to “System Information Block (SIB)”.
In claim 13, “PUCCH” recited in various parts of the claim should be changed to “Physical Uplink Control Channel (PUCCH)” in the first occurrence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitations, “determining from the downlink required rate; the corresponding estimated downlink bandwidth required; the uplink required rate; the corresponding estimated uplink bandwidth required; the aggregate bandwidth of spectrum suitable for downlink operation; and the aggregate bandwidth of spectrum suitable for uplink operation, at least one sector-carrier configuration wherein the uplink data rate is much greater than a downlink data rate or the downlink data rate is much great than the uplink data rate”, is unclear and thus renders the claim indefinite. It is unclear from the claim language what is been determined from the parameters. For example, “determining downlink required rate; the corresponding estimated downlink bandwidth required” is already determined by SON controller. It is unclear why determining the downlink required rate again. Also, it is unclear whether what “the uplink required rate” is doing, what “the aggregate bandwidth of spectrum suitable for downlink operation” is doing, what “the aggregate bandwidth of spectrum for uplink operation” is doing, and how they are related to the determining step. Thus, the claim language is unclear and vague, which renders the claim indefinite, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claims 2-12, they are also rejected since they depends on rejected base claim.

Regarding claim 12, the claim recites the limitation "the true uplink bandwidth" in lines 11-12 and “the true size of the downlink bandwidth” in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the claim recites the limitation "the LTE Master Information Block" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the claim recites the limitation "the PHY" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the terms “the true uplink bandwidth” and “the true size of the downlink bandwidth” recited in the claim are relative terms which renders the claim indefinite. The terms “the true uplink bandwidth” and “the true size of the downlink bandwidth” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree can be defined as the true parameter.

Regarding claim 13, the claim recites the limitation "the true uplink bandwidth" in lines 9-10 and “the true size of the downlink bandwidth” in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the claim recites the limitation "the LTE Master Information Block" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the claim recites the limitation "the sector-carrier’s uplink" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, The term “the sector-carrier’s uplink” in the claim is a relative term which renders the claim indefinite. The term “the sector-carrier’s uplink” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 13, the claim recites the limitation "the curtailed true uplink spectrum" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the claim recites the limitation "the LTE sector-carriers scheduler" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the claim recites the limitation "the new locations" in lines 16.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the terms “the true uplink bandwidth”, “the true size of the downlink bandwidth”, and “the curtailed true uplink spectrum” recited in the claim are relative term which renders the claim indefinite. The terms “the true uplink bandwidth”, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2003/0112858 to Wang (hereafter Wang) in view of US Pub. 2006/0274734 to DeMartino (hereafter DeMartino).

Regarding claim 1, Wang discloses a method for creating sector-carriers with unequal pairing of uplink and downlink bandwidths to match differing uplink and downlink performance needs (see Wang, ¶ 0026), the method comprising: 
determining, at a SON controller, a downlink required rate and a corresponding estimated downlink bandwidth required (see Wang, ¶ 0036: The step 90 determined bit rates for the upstream and downstream will generally be much smaller than the corresponding maximum available throughput rates of the DSL loop. This allows for some flexibility to be exercised in selectively using different parts of the available upstream and downstream bandwidth to minimize instances of overlapping bandwidth within the same cable bundle that contributes to NEXT noise and further reduce the power consumption of the DSL modem); 
determining, at the SON controller, an uplink required rate and a corresponding estimated uplink bandwidth required (see Wang, ¶ 0036: The step 90 determined bit rates for the upstream and downstream will generally be much smaller than the corresponding maximum available throughput rates of the DSL loop. This allows for some flexibility to be exercised in selectively using different parts of the available upstream and downstream bandwidth to minimize instances of overlapping bandwidth within the same cable bundle that contributes to NEXT noise and further reduce the power consumption of the DSL modem); 
determining, at the SON controller, an aggregate bandwidth of spectrum suitable for downlink operation (see Wang, ¶ 0037: Trapezoid 70 represents the total available upstream bandwidth. Trapezoid 72 represents the total available downstream bandwidth. Shaded trapezoid 74 represents the required downstream bandwidth 
determining, at the SON controller, an aggregate bandwidth of spectrum suitable for uplink operation (see Wang, ¶ 0037: Trapezoid 70 represents the total available upstream bandwidth. Trapezoid 72 represents the total available downstream bandwidth. Shaded trapezoid 74 represents the required downstream bandwidth needed to support transmission of the step 90 determined downstream bit rate for a DSL communication); and 
determining from the downlink required rate; the corresponding estimated downlink bandwidth required; the uplink required rate; the corresponding estimated uplink bandwidth required; the aggregate bandwidth of spectrum suitable for downlink operation; and the aggregate bandwidth of spectrum suitable for uplink operation (see Wang, ¶ 0036; ¶ 0037; ¶ 0041), Wang does not explicitly disclose at least one sector-carrier configuration wherein the uplink data rate is much greater than a downlink data rate or the downlink data rate is much great than the uplink data rate. 
However, DeMartino discloses at least one sector-carrier configuration wherein the uplink data rate is much greater than a downlink data rate or the downlink data rate is much great than the uplink data rate (see DeMartino, ¶ 0066: The VDSL option described above has the downstream bandwidth and a downstream VDSL data rate 84 greater than the upstream bandwidth and upstream VDSL data rate 82. Other VDSL options are contemplated). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 2, Wang in view of DeMartino discloses the method of claim 1 but does not explicitly discloses wherein the uplink data rate is greater than the downlink data rate further comprising determining from the aggregate bandwidth of spectrum suitable for uplink operation a section of contiguous uplink spectrum suitable to operate a LTE sector-carrier satisfying at least one condition.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on user design preference to determine from the aggregate bandwidth of spectrum suitable for uplink operation a section of contiguous uplink spectrum suitable to operate a LTE sector-carrier satisfying at least one condition in order to achieve efficient spectrum utilization.

Regarding claim 7, Wang in view of DeMartino discloses the method of claim 1 but does not explicitly discloses wherein the downlink data rate is greater than the uplink data rate further comprising determining from the aggregate bandwidth of spectrum suitable for downlink operation a section of contiguous downlink spectrum suitable to operate a LTE sector-carrier satisfying at least one condition.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on user design preference to determine from the aggregate bandwidth of spectrum suitable for downlink operation a .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,856,325 to Kim et al. (hereafter Kim) in view of US Pub. 2014/0362758 to Lee et al. (hereafter Lee).

Regarding claim 12, Kim discloses method converting a symmetrically paired uplink (UL)-downlink (DL) symmetrical spectrum allocation to an allocation where an uplink bandwidth is greater than a downlink bandwidth, comprising: 
in an LTE sector-carrier's downlink (see Kim, Col 5 lines 8-18): 
operating a PHY layer as symmetrically paired spectrum with bandwidth on DL and UL equal to UL bandwidth, and trimming DL spectrum by suppressing radio transmissions on either side of the symmetrical DL bandwidth equally (see Kim, Col 10 line 60-Col 11 line 20); 
confining PHICH allocations to the desired actual transmission BW of the DL (see Kim, Col 11 line Col 10 lines 52-58; 66-Col 12 line 2); 
confining PDSCH and PDCCH allocations to the desired actual transmission BW of the DL (see Kim, Col 10 lines 52-58); 
setting the Frequency Information data fields of LTE's S132 to reflect the true uplink bandwidth (see Kim, Col 12 lines 3-11); and 

Kim implicitly discloses confining PHICH allocations to the desired actual transmission BW of the DL; confining PDSCH and PDCCH allocations to the desired actual transmission BW.
However, Lee discloses confining PHICH allocations to the desired actual transmission BW of the DL (see Lee, ¶ 0107); confining PDSCH and PDCCH allocations to the desired actual transmission BW (see Lee, ¶ 0096 and ¶ 0107).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Kim to improve communication system efficiency (see Lee, ¶ 0015).

Allowable Subject Matter
Claims3-6 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2012/0213072 to KOTECHA et al. discloses data rate aware scheduling advanced wireless networks.
US Pub. 2021/0273861 to WANG et al. discloses network slice processing method.
US Pub. 2018/0070369 to Papasakellariou discloses coexistence of different radio access technologies or services on a same carrier.
Us Pub. 202/0221428 to MOON et al. discloses method for transmitting or receiving downlink control channel and device using same.
US Pub. 2017/0353912 to Einhaus discloses synchronization for LTE licensed assisted access in unlicensed bands.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464